 


109 HR 2993 IH: Wild Free-Roaming Horses and Burros Sale and Adoption Act of 2005
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2993 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Porter (for himself, Ms. Berkley, and Mr. Gibbons) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the sale of excess wild free-roaming horses and burros. 
 
 
1.Short titleThis Act may be cited as the Wild Free-Roaming Horses and Burros Sale and Adoption Act of 2005.
2.Sale and adoption of wild free-roaming horses and burrosSection 3 of Public Law 92–195 (16 U.S.C. 1333) is amended—
(1)in subsection (b)(2)—
(A)in subparagraph (B), by striking : Provided and all that follows through adopting party; and
(B)by striking subparagraph (C) and inserting the following:

(C)Additional excess wild free-roaming horses and burros for which an adoption demand by qualified individuals does not exist shall be sold under subsection (e).;
(2)in subsection (c)—
(A)in the heading, by striking limited number of; and
(B)in the text, by striking not more than four animals and inserting excess animals transferred;
(3)in subsection (e)—
(A)in paragraph (1), by striking subparagraph (A) and inserting the following:

(A)the Secretary determines that there is no adoption demand from qualified individuals for the excess animal;;
(B)in paragraph (2), by striking without limitation; and 
(C)by striking paragraph (4) and inserting the following:

(4)Effect of saleAt the end of a 1-year period following the sale of any excess animal under this subsection—
(A)the Secretary shall grant to the transferee title to the excess animal; and
(B)the excess animal transferred shall no longer be considered to be a wild free-roaming horse or burro for purposes of this Act.; and
(4)by adding at the end the following:

(f)Minimum fees and bidsThe minimum adoption fee required under this section shall be $25.. 
 
